
	
		II
		111th CONGRESS
		1st Session
		S. 1642
		IN THE SENATE OF THE UNITED STATES
		
			August 6, 2009
			Mr. Brownback introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To reduce the national debt and eliminate the current
		  slush fund at the Treasury Department by directing that proceeds from the
		  Troubled Asset Relief Program go toward a reduction in the statutory debt
		  limit.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Save American Free Enterprise
			 Act or the SAFE Act.
		2.Reduction of
			 statutory limit on the public debtSection 3101 of title 31, United States
			 Code, is amended—
			(1)in subsection (b), by inserting ‘‘minus the
			 aggregate amounts described in subsection (d)’’ before ‘‘, outstanding at one
			 time’’; and
			(2)by adding at the end the following:
				
					(d)Amounts described
				in this subsection are $80,893,000,000 plus any additional amounts which are
				received by the Secretary of the Treasury pursuant to section 106(d) of the
				Emergency Economic Stabilization Act of 2008 plus the interest and dividends
				attributable to those amounts after August 7,
				2009.
					.
			
